DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on October 15th, 2021 has been acknowledged.  By this amendment, claims 21, 23, 26, 33, 37, 41, and 43 have been amended and claims 1-20, 22, and 38 have been cancelled.  Accordingly, claims 21, 23-37, and 39-44 are pending in the present application in which claims 21, 37, and 41 are in independent form.  Applicant’s amendment to the title has been accepted.  
Terminal Disclaimer
The terminal disclaimer filed on January 06th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,992,787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Whitney Johnson (Reg. No. 62,997) and Mr. Nathan Searcy (Reg. No. 77,905) on January 06th, 2022.

	In the specification:
	In the amendments to the specification filed on 11/01/2019, immediately after the title on page 2, please replace the following paragraph having underlining,
	“RELATED APPLICATIONS
[0001] This application is a continuation of United States Patent Application No. 14/856,439, filed September 16, 2015 and titled DISTRIBUTED NETWORKING SYSTEM AND METHOD TO IMPLEMENT A SAFETY STATE ENVIRONMENT, which is hereby incorporated herein by reference in its entirety.”,
	with the following new paragraph without any underlining,
	--RELATED APPLICATIONS
[0001] This application is a continuation of United States Patent Application No. 14/856,439, filed September 16, 2015, issued as U.S. Patent No. 10,514,683 and titled DISTRIBUTED NETWORKING SYSTEM AND METHOD TO IMPLEMENT A SAFETY STATE ENVIRONMENT, which is hereby incorporated herein by reference in its entirety.--.
In the claims:
Please cancel dependent claim 35.
In independent claim 21, line 11, please replace “a physical separation” with --a first physical separation--.
In independent claim 21, line 12, after “the second network section”, please insert --; wherein the second control module is to send a second command to a second I/O module via a third network section according to the second role within the appliance of 
In dependent claim 23, line 2, please replace “the physical separation” with --the first physical separation--.
In dependent claim 26, line 2, please replace “a first process data” with --first process data--.
In independent claim 41, line 4, please replace “role” with --respective role--.
In independent claim 41, line 7, after “network section; and”, please insert --a second I/O module connected to the second control module via a third network section;--.
In independent claim 41, line 9, please replace “a first information” with --first information--.
In independent claim 41, line 11, please replace “a command” with --a first command--.
In independent claim 41, line 13, please replace “the command” with --the first command--.
In independent claim 41, line 17, after “network section”, please insert --; and wherein the second control module is to: determine a second command to send to the second I/O module according to the role within the appliance of the second control module within the appliance in compliance with the safety standard of the safety state environment; and maintain a physical separation between the first network section and the third network section--.

In dependent claim 43, line 3, please replace “the command” with --the first command--.
In dependent claim 44, line 2, please replace “to analyze the command and verify that the command complies” with --to analyze the first command and verify that the first command complies--.
Allowable Subject Matter
Claims 21, 23-34, 36, 37, and 39-44 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on October 15th, 2021 (see Applicant’s remarks on page 8, line 2 to page 14, line 15), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the first control module maintains a first physical separation between the first network section and the second network section; wherein the second control module is to send a second command to a second I/O module via a third network section according to the second role within the appliance of the second control module and in compliance with the safety standard of the safety state environment; and wherein the second control module maintains a second physical separation between the first network section and the third network section.”, as recited in independent claim 21, “wherein the first control 
Claims 23-34, 36, and 39, 40, and 42-44 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892